Citation Nr: 0109050	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-09 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for VA benefits.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The appellant's claim of entitlement to disability benefits 
was first denied in a June 1959 determination from the 
Manila, Philippines, Department of Veterans Affairs (VA) 
Regional Office (RO) because the appellant's service did not 
establish him as a veteran for VA purposes.  

This matter is before the Board on appeal from December 1999 
and subsequent determinations from the VARO that again denied 
the claim because the appellant's service did not establish 
him as a veteran for VA purposes.  


FINDING OF FACT

The appellant did not have military, naval or air service 
with the United States Armed Forces.  


CONCLUSION OF LAW

The appellant's service does not establish him as a veteran 
for VA purposes.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains that he is a veteran who is entitled 
to VA benefits.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2000).  The term "veteran" means a person who served in 
the active military, naval or air service, and was discharged 
or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  Certain 
service with the Philippine Scouts, the Commonwealth Army of 
the Philippines, and guerrilla service is considered to be 
qualifying service.  See 38 U.S.C.A. § 107 (West 1991 & Supp. 
2000); 38 C.F.R. §§  3.8, 3.9 (2000).  

The appellant contends that his eligibility for VA benefits 
derives from service in the United States military from 
August 1941 to July 1946.  In support of his claim, he 
submitted an October 1958 application for compensation or 
pension; Commonwealth of the Philippines Army records, which 
allege dates of service; municipal records regarding the 
unavailability of the appellant's birth and marriage 
certificates; a baptism certificate for [redacted], the 
appellant's purported spouse; April 2000 and May 2000 private 
medical records and bills; and lay statements dated September 
1999, December 1999, May 2000, and October 2000.  

Unfortunately, the VA may not accept the appellant's 
documents as proof of service in the United States military 
because the documents were not issued by the service 
department.  The VA may only accept evidence of service 
submitted by a claimant when (1) the evidence is a document 
issued by the service department, and (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203 (2000).  In this case, the evidence 
submitted by the appellant does not meet the first of these 
requirements.  Moreover, while the copies of the municipal 
records, baptism certificate, and private medical records and 
bills appear to be genuine, they do not include any 
information about the length, time, and character of the 
appellant's service.  

When the evidence submitted by the claimant does not meet the 
aforementioned requirements, as is the case here, the VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203.  The RO requested 
certification from the service department of the appellant's 
records in May 1959.  The appellant's last name, first name, 
middle name, service number, date of birth, and place of 
birth were provided to the service department in the event 
that his name was a common one or that there were minor 
spelling discrepancies.  A certified service department 
record, dated June 1959, clearly states that this appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  Since June 1959, the 
appellant has submitted no new information that would warrant 
additional inquiry to the service department.  His lay 
statements generally repeat excerpts from the RO's denial 
letters and allege the same dates of service.  Even if the 
copies of the municipal records, baptism certificate, and 
private medical records and bills provide accurate 
information, the VA may not accept such documents as proof of 
service in the United States military because, again, they do 
not include any information about the length, time, and 
character of the appellant's service.  

The VA is bound by the service department findings that the 
appellant has no service in the United States Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Therefore, 
the Board has no legal basis on which the appellant's claim 
can be granted.  

As the law and not the evidence is dispositive on this issue, 
the claim must be denied because of lack of legal 
entitlement.  38 U.S.C.A. §§ 101(2), 107, 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.8, 3.9, 3.203 (2000); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

As a matter of law, entitlement to disability benefits is 
denied because the appellant's service does not establish him 
as a veteran for VA purposes.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

